297 Pa. Super. 592 (1982)
441 A.2d 790
Tose
v.
Tose a/k/a Montes a/k/a Davis, Appellant.
Superior Court of Pennsylvania.
Argued September 16, 1981.
January 19, 1982.
*593 Jean B. Green, for appellant.
Richard M. Heller, for appellee.
Before CAVANAUGH, DiSALLE and WATKINS, JJ.
Decree affirmed. Having made an independent study of the entire record, we are of the opinion that the court below properly granted a decree in divorce in this case.
Decision was rendered prior to DiSALLE, J. leaving the bench of the Superior Court of Pennsylvania.